2 U.S. 247 (____)
2 Dall. 247
WATERS
versus
COLLOT.
Supreme Court of United States.

*248 BY THE COURT. We think, that there is sufficient cause shewn, for holding the defendant to bail. But, it must not be understood, that, by this decision, we give any countenance to an opinion, that he is ultimately liable. It is a question of great delicacy, in which our regard for the rights of a fellow-citizen, and our respect for the sovereignty of a foreign nation, are equally involved. When, therefore, the subject is judicially investigated, we shall be governed, as well by the law of nations, as by our municipal law.[*]
NOTES
[*]  The defendant complained of his arrest to the government of France, by which it was made a matter of public complaint against the Federal government; and, eventually, the plaintiff discontinued his action.